Filed 9/30/13 P. v. Hamilton CA2/7
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                         SECOND APPELLATE DISTRICT

                                                       DIVISION SEVEN


THE PEOPLE,                                                                   B244095

          Plaintiff and Respondent,                                           (Los Angeles County
                                                                              Super. Ct. No. MA055241)
          v.

JAMES CARL HAMILTON,

          Defendant and Appellant.




                     APPEAL from a judgment of the Superior Court of Los Angeles County,
Kathleen Blanchard, Judge. Affirmed.


                     Thomas K. Macomber, under appointment by the Court of Appeal, for
Defendant and Appellant.


                     No appearance for Plaintiff and Respondent.




                                    ___________________________________
       After James Carl Hamilton removed equipment from a slaughter house to sell to a
recycling center, he was arrested and charged in an information with one count of second
degree burglary (Pen. Code, § 459) with special allegations he had suffered one prior
serious or violent felony conviction for aggravated assault within the meaning of the
three strikes law (Pen. Code, §§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d))1 and had
served three separate prison terms for felonies. (Pen. Code, § 667.5, subd. (b).)
Represented by counsel, Hamilton pleaded not guilty to the charge and denied the special
allegations.
       Following a jury trial, Hamilton was found guilty as charged. In a bifurcated
proceeding, the trial court found the special allegations true.
       At the sentencing hearing, the trial court heard and denied Hamilton’s motion to
dismiss his prior strike convictions (People v. Superior Court (Romero) (1966) 13 Cal. 4th
497; Pen. Code, § 1385) and sentenced Hamilton to an aggregate state prison term of
seven years, consisting of four years for second degree burglary (the middle term doubled
under the three strikes law) plus three years for the prior prison term enhancements.
       The trial court awarded Hamilton 444 days of presentence custody credits (222
actual days and 222 days of conduct credits). The court ordered Hamilton to pay a $40
court security fee, and a $30 criminal conviction assessment and a $1,500 restitution fine.
The court imposed and suspended a parole revocation fine pursuant to Penal Code section
1202.45.
       We appointed counsel to represent Hamilton on appeal. After an examination of
the record, counsel filed an opening brief in which no issues were raised. On May 30,
2013, we advised Hamilton he had 30 days in which to personally submit any contentions
or issues he wished us to consider. No response has been received to date.
       We have examined the record and are satisfied Hamilton’s attorney has fully
complied with the responsibilities of counsel and no arguable issue exists. (Smith v.



1
     The information originally alleged three prior strike convictions against Hamilton,
however, two were dismissed on the People’s motion.
                                              2
Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756]; People v. Kelly
(2006) 40 Cal. 4th 106, 112-113; People v. Wende (1979) 25 Cal. 3d 436, 441.)
      The judgment is affirmed.




                                                                         WOODS, J.


We concur:




             PERLUSS, P. J.




             ZELON, J.




                                          3